       Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 1 of 12



                  \                     . I
                                        _,,.-1
Approved :
                I, __ )


             Jason A. Richman/ Kyle A. Wirshba
                                                     -
             Assistant United States Attorneys

Before :     HONORABLE SARAH L . CAVE
             United States Magistrate Judge
             Souther n District of New York

                                    -     -      -   X    20 MAG 8068
UNITED STATES OF AMERICA                                 SEALED COMPLAINT

             - v. -                                      Violations of
                                                         18 u. s .c . §§ 924 , 2 ;
CARLOS FERNANDO MELO ,                                   21 U. S . C. §§ 960(a) , 963

                           Defendant .                   COUNTY OF OFFENSE :
                                                         NEW YORK
                                                 -   X


SOUTHERN DISTRICT OF NEW YORK , ss .:

            MATTHEW W. RAMMES , being duly sworn , deposes and says
tha t he is a Spec i al Agent with the Drug Enforcement Admi n istration
(" DEA" ) and charges as follows :

                                   COUNT ONE
                          (Narco-Terrorism Conspiracy)

             1.   From at least in or about September 2019 , up to and
including in or about December 2019 , in an of f ense begun and
committed out of the jurisdiction of any particular State or
district of the United States , including in Colombia , Panama ,
Venezuela , and elsewhere , CARLOS FERNANDO MELO , the defendant , who ·
is expected to be first brought to and arrested in the Southern
District of New York , and others known and unknown , intentionally
and knowingly combined , conspired , confederated ,       and agreed
together and with each other to violate Title 21 , United States
Code , Sec t ion 960a .

           2.   It was a part and an object of the conspiracy that
CARLOS FERNANDO MELO , the defendant , and others known and unknown ,
would and did engage in conduct that would be punishable under
Title 21 , United States Code , Section 841(a) if committed within
the jurisdiction of the United States , to wit , the distribution
of , and possession with the intent to distribute , five kilograms
and more of mixtures and substances containing a detectable amount
      Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 2 of 12




of cocaine ,   knowing and intending to provide, directly and
indirectly ,  something of pecuniary value to a person and
organization that has engaged and engages in terrorism and
terrorist activity , to wit, the Fuerzas Armadas Revolucionarias de
Colombia ("FARC") (which has been designated by the United States
Secretary of State as a foreign terrorist organiz ati on pursuant to
Section 219 of the Immigration and Nationality Act and remains so
designated) and its members , operatives , and associates , having
knowledge that such organization and persons have engaged and
engage in terrorism and terrorist activity , in violation of Title
2 1, United States Code , Section 960a .

         (Title 21 , United States Code , Section 960a ; and
           Title 18 , United States Code , Section 3238.)

                             COUNT TWO
                  (Cocaine Importation Conspiracy)

           3.   From at least in or about September 2019 , up to and
including in or about December 2019 , in an offense begun and
committed out of the jurisdiction of any particular State or
district of the United States , including in Colombia , Panama ,
Venezuela , and elsewhere , CARLOS FERNANDO MELO , the defendant , who
is expected to be first brought to and arrested in the Southern
District of New York , and others known and unknown , intentionally
and knowingly combined ,     conspired ,  confederated ,  and agreed
together and with each other to violate the narcotics law s of the
United States .

           4.   It was a part and an object of the conspiracy that
CARLOS FERNANDO MELO , the defendant, and others known and unknown ,
would and did import into the United States and into the customs
territory of the United States from a place outside thereof a
controlled substance , in violation of Title 21 , United States Code ,
Sections 952 (a) and 960 (a) (1) .

           5.   The controlled substance that CARLOS FERNANDO MELO ,
the defendant , conspired to import into the United States and into
the customs territory of the United States from a p l ace outside
thereof , was five kilograms and more of mixtures and substances
containing a detectable amount of cocaine , in violation of Title
21 , United States Code , Section 960(b) (1) (B) .

          (Title 21 , United States Code , Section 963 ; and
           Title 18 , United States Code , Section 3238 . )




                                   2
       Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 3 of 12




                             COUNT THREE
       (Possess i on of Machineguns and Destructive Devices)

           6.   From in or about September 2019 , up to and including
in or about December 2019 , in Colombia , Panama , Venezuela , and
elsewhere , and in an offense begun and committed out of the
jurisdiction of any particular state or district of the United
States and for which one of two or more joint offenders will be
first brought to and arrested in the Southern District of New York ,
CARLOS FERNANDO MELO , the defendant , during and in relation to a
drug trafficking crime for which he may be prosecuted in a court
of the United States , to wit , the controlled substance off ens es
charged in Counts One and Two of this Complaint , knowingly used
and carried firearms , and , in furtherance of such crime , knowingly
possessed firearms , and aided and abetted the use , carrying , and
possession of firearms , to wit , machineguns that were capable o f
automatically shooting more than one shot ,          without manual
reloading , by a single function of the trigger , as well as
destructive devices .

      (Title 18 , United States Code , Sections 924 (c) (1) (A) ,
                  924 (c) (1) (B) (ii), 3238 , and 2 . )

          The bases for my knowledge and for the foregoing charges
are, in part , as follows :

           7.   I am a Special Agent with the DEA . This affidavit
is based upon my conversations with law enforcement officers and
employees , as well as a review of documents, during the course of
the investigation . Because this affidavit is being submitted for
the limited purpose of establishing probable cause , it does not
include all the facts that I have learned during the course of the
investigation .  Where the actions , statements , and conversations
of others are reported herein, they are reported in substance and
in part, except where otherwise indicated .

          8.   Based on my training , experience , and involvement
in this investigation and others, I have learned the following , in
substance and in part :

                a.   From at least in or about 1999 , up to and
including in or about 2020 , the FARC became one of the largest
producers of cocaine in the world.     The FARC has also directed
violent acts against United States persons and property in foreign
jurisdictions , including , but not limited to , Colombia .     For
example , FARC leadership has ordered FARC members to kidnap and
murder United States citizens and to attack United States interests


                                   3
        Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 4 of 12




in order to dissuade the United States from continuing its efforts
to fumigate FARC coca fields and disrupt the FARC ' s manufacturing
and distribution of cocaine and cocaine paste . On o r about October
8 , 1997 , the U. S . Secretary of State designated the FARC as a
foreign terrorist organization pursuant to Section 219 of the
Immigration and Naturalization Act ("INA"), and the FARC remains
so designated .

                b.   The Ej erci to de Libera ci6n Nacional (" ELN " ) is
a terrorist organization that has operated in Colombia and
elsewhere since in or about 1964.        The ELN has committed acts of
violence and kidnappings .     For example , on or about January 17 ,
2019 , members and associates of the ELN performed a car bombing at
the national police academy in Bogota , Colombia , killing 21 people .
On or about October 8 , 1997 , the U. S . Secretary of State designated
the ELN as a foreign terrorist organization pursuant to Section
219 of the INA , and the ELN remains so designated .

                 c.    In approximately March 2 02 0 , Nicolas Maduro
Moros was charged in this district in United States v. Maduro
Moros , et al ., S2 11 Cr . 205 (AKH) (the " Maduro Indictment") , with
participating in a narco-terrorism conspiracy with several other
current and former high-ranking members of             the Venezuelan
Government and the FARC . Maduro Moros is the former president of
Venezuela and , as of the date of this Complaint , the de facto ruler
of the country . As alleged in the Maduro Indictment , Maduro Moros
is one of the leaders of the Cartel de los Soles or , " Cartel of
the Suns ," a Venezuelan drug - trafficking organization comprised of
high-ranking Venezuelan officials who facilitated the importation
of tons of cocaine into the United States , in part through its
partnership with the FARC .

                  d.     Luciano Marin Arango , a/k/a " Ivan Marquez "
(" Marquez " ) is a Co l ombian citizen who joined the FARC in or about
1985.   As of the date of this Complaint ,      Marquez   is a   member of
the FARC ' s Secretariat , which is the FARC ' s highest leadership
body , and a fugitive on pending charges in the Maduro Indictment
and on a cocaine-importation charge contained in United States v .
Pedro Antonio Marin , et al., 04 Cr . 446 (TFH) , an indictment filed
by the United States Attorney's Office for the Southern District
of New York charging 54 leaders of the FARC with cocaine -
importation charges , including Marquez .    In August 2019 , Marquez
announced in a videotaped statement that the FARC was beginning a
"new phase " of its " armed struggle." Marquez characterized this
"struggle" as a " continuation of the rebel fight ."




                                    4
       Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 5 of 12




                  e. Seuxis Paucias Hern~ndez Solarte , a/k/a "Jes6s
Santrich" (" Santrich" ) is a Colombian citizen who joined the FARC
in or a bout 1991 . As of the date of this Complaint , Santrich is
a member of the FARC ' s Central High Command , which is the FARC ' s
second - highest leadership body ,   and a fugitive      on charges
conta i ned in the Maduro Indictment and in Indictment 18 Cr. 262
(S . D. N. Y. ) .

                 f .  In or about July 2019 , Maduro Moros announced
at a v i deotaped press conference that the FARC , and in particular
Marquez and Santrich , are welcome in Venezuela .

              9.    Based on my involvement i n this investigation ,
including my conversations with two confidential sources (" CS - 1 " 1
and " CS - 2 " 2 respectively , and the " CSes " collectively) and a DEA
special agent (" UC - 1 " ) who participated in this investigation in
an undercover capacity , my review of draft transcripts 3 of meetings
and conversations in which the CSes and UC - 1 have participated ,
and my review of recordings made by the CSes and UC - 1 , I have
learned the following , in substance and in part :

                    OVERVIEW OF THE INVEST I GATION

               a.     Between in or about September 2019 and in or
about December 2019 , CARLOS FERNANDO MELO , the defendant , met with
the CSes and UC - 1 in Colombia and Panama .   During the course of

1 CS - 1 has been a paid source of information for the DEA for
approximately one year . All actions by CS - 1 described herein were
taken at the direction of law enforcement officials unless
otherwise noted .   Information provided by CS - 1 has proven to be
reliable and has sometimes been corroborated by independent
evidence , including reco r dings , surveillance , and other source
information .
2 CS - 2 has periodically acted as a paid law enforcement source
since 1996 , and at all times relevant to this Complaint .           All
actions by CS - 2 described herein were taken at the direction of
law enforcement officials unless otherwise noted .           Information
provided by CS - 2 has proven to be reliab l e and has sometimes been
corrobora t ed by independent evidence ,        i nc l uding recordings ,
survei l lance , and other source information .

3 Most conversations summarized herein took place in Spanish . The
quotations and summaries contained herein are draft translations
or transcriptions prepared by DEA linguists and are subject to
further review .


                                    5
       Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 6 of 12




these meetings ,     MELO attempted to purchase       explosives and
firearms , including machine guns , for use by the FARC and the ELN .
During these meetings , at the direction of the DEA , CS -1 purported
to be a weapons broker who introduced MELO to CS - 2 , and CS - 2
purported to be a Lebanese arms trafficker .      The CSes eventually
introduced MELO to UC - 1 , and UC - 1 purported to be a member o f
Hizballah with access to explosive material and firearms . During
the course of subsequent conversations between MELO and UC-1 , MELO
reiterated that he was seeking to broker weapons deals for the
FARC a n d ELN, and explained that he wanted to purchase the firearms
and explosives because the FARC and ELN wanted to conduct attacks
in Colombia . MELO detailed particulars of these planned attacks ,
which included the possible kidnaping and murder of a DEA agent in
Colombia and the bombing of the U. S . Embassy in Bogota , Colombia .
Finally , MELO also told the CSes and UC - 1 that he could work with
his connections in the FARC to obtain cocaine for distribution.

              MELO ' s Meetings with the CSes and UC - 1

               b.   On or about September 19, 2019 , CS - 1 met with
MELO in the vicinity of Cali , Colombia.    CS-1 audio recorded the
meeting. During the course of the meeting , the following occurred ,
in substance and in part:

                     i.    MELO told CS - 1 that he was working with
the FARC and that the FARC wanted to purchase firearms , including
AK- 47s and Gal il s . 4 CS-1 responded that he could obtain the
requested weapons for MELO .

                   ii .      MELO detailed for CS - 1 the structure of
the FARC.   MELO explained that di f ferent FARC " fronts ," such as
the 4 7th front and the 29th front , are in charge of particular
geographic areas .      MELO also explained his own history with the
FARC, including that he used to be associated with a particular
FARC leader named " Guacho ." 5

               c.   On or about October 2 , 2019 , CS - 1 met with
MELO in the vicinity of Cartagena , Colombia . CS -1 audio and video
recorded the meeting .   During the course of the meeting , the
4
Based on my training and experience , I know that Galils are Israeli
manufactured automatic rifles .

5
  Based on my training and experience , including my review of
publicly available information , I know that a FARC commander named
Walter Patricio Arizala Vernaza , a/k/a " Guacho ," was a leader of
the FARC's 29th front before he was reportedly killed in or about
December 2018 .

                                   6
      Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 7 of 12




following occurred , in substance and in part:

                     i .    MELO told CS - 1 that the FARC was very
upset with recent developments in Colombia and was considering an
attack on urban areas in Colombia in response .       MELO also told
CS - 1 that the regime of Nicolas Maduro Moros in Venezuela supported
and protected the FARC .

                  ll .    MELO explained to CS-1 that the FARC
initially wanted to purchase 75 Galils and 75 AK-47s and explained
that the FARC was in the process of upgrading their weapons because
most of their weapons were old.

                d.    On or about October 3 , 2019 , the CSes met with
MELO in the vicinity of Cartagena , Colombia . One or both of the
CSes audio and video recorded the meeting .      Dur i ng the course of
the meeting , the following occurred , in substance and in part:

                     i .    MELO told the CSes that the FARC could
pay for the requested firearms with "merchandise ," meaning
cocaine . CS - 1 responded to MELO that CS-1 could accept cocaine in
Puerto Rico , and that CS-1 and his co-consp i rators would then
transport the cocaine to New York for distribution .       Later on ,
MELO told the CSes that the FARC only wanted to exchan ge money for
firearms , and not cocaine.

                  ii .     MELO promised the CSes that he was going
to bring a co - conspirator ("CC-1") with him to the next meeting ,
and explained that CC - 1 was interested in supplying them the
cocaine.  MELO further told the CS es that the CS es could "send
your chemist to verify " the quality of the cocaine .

                 iii .    MELO and the CSes discussed code words
that they could use for particular weapons .     For example , they
decided to call an AK- 47 a "7 meter handle . "  MELO and the CSes
also discussed potential targets for the FARC to attack in
Colomb i a. MELO told the CSes that MELO had recently spoken to a
member of the FARC and " what they want to buy now is G.alil . "

                 iv .    CS - 1 told   MELO that he had "partners "
that he was working with, referring    in part to UC - 1 , and that his
partners had already been told that     MELO worked for the FARC and
was looking to purchase weapons for    the FARC .

                e.  On or about October 21 , 2019 , the CSes met
with MELO in the vicinity of Bogota , Colombia . One or both of the
CSes audio and video recorded the meeting .     During the course of


                                   7
       Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 8 of 12




the meeting, the following occurred, in substance and in part :

                   i.     MELO told the CSes that the FARC weapons
purchase was being coordinated by "Santrich," "Ivan Marquez," and
others, and that MELO had been coordinating the weapons transaction
with Santrich's representatives. MELO further told the CSes that
he had spoken with Santrich' s representatives "last week" to
confirm the details of the transaction and confirmed that Santrich
wanted to make the purchase.

                 ii.     MELO provided the CSes with the following
coded list of weapons that the FARC and ELN wanted to purchase,
and they discussed the various code words they would use for
weapons, explosives, and the purchasers.   The list includes, for
example, 150 "galindos" for "Gafas," and the CSes and MELO
discussed that they would use the word "galindos" to mean Galils
and "Gafas" to mean Santrich . 6




                 lll.      MELO detailed for the CSes what the FARC
planned to do with the weapons .   More specifically, MELO explained
that the FARC was considering the Colombian Congress and the U. S.
Embassy in Bogota as targets. MELO explained that the FARC planned
to send three people to Bogota to conduct intelligence on possible
attack sites , and that they were less likely to attack the
Colombian   Congress   because  former   FARC   members  now  held
congressional seats and would thus potentially be present during
an attack .



6
  Based on my training and experience, I know that Santrich often
wears sunglasses in public and he is purportedly blind , and that
the word Spanish word "gafas" translates to "glasses."

                                   8
         Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 9 of 12




                 iv .    MELO  also   described  his own prior
involvement with the FARC and explained that the FARC had
previously paid him for other unspecified work .

                 f .   On or about November 6 , 2019 , the CSes and
UC - 1 met with MELO in the vicinity of Panama City , Panama. One or
both of the CSes and UC-1 audio and video recorded the meeting .
During the course of the meeting, the following occurred , in
substance and in part :

                   i.    MELO said that he had recently traveled
to the jungle to meet with ELN members.    MELO said that CC - 1 was
the individual responsible for a recent bombing at a police
training center in Bogota , Colombia , and would be the individual
in charge of intelligence in advance of an upcoming attack by the
ELN . 7

                 ii.     MELO also detailed the FARC ' s plans and
potential targets to attack.      More specifically , as in part
reflected in the below note written by MELO , the FARC was focused
on potentially killing a DEA agent (" Agente DEA"), or bombing the
United States Embassy in Colombia, the Colombian Congress , and
other government buildings:




                   iii .    MELO said that killing a DEA agent would
    be a "trophy" for the FARC or ELN , and that he had a connecti o n
    at the U.S . Embassy who would help them choose and research a


7
  Based on my training and experience, including my review o f
publicly available information , I know that on or about January
17, 2019 , a bomb exploded at a training center for the Colombian
National Police . The explosion resulted in approximately 21 deaths
and the ELN claimed responsibility for the attack .

                                      9
     Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 10 of 12




potential target . MELO also explained that he had a particul a r
assassin in mind who could carr y out the murder .

                iv.     MELO   explained   that  FARC   and  ELN
representatives would join future meetings with the CSes and UC-
1 to explain their plans and finalize the weapons purchase.

                   v.     MELO also detailed his history of working
with the FARC .    More specifically , MELO explained that he ha d
previously brokered weapons transactions for the FARC , including
a weapons transaction for the FARC in El Bardo, Colombia . Further,
at one point during the November 6 Meeting , MELO called a FARC
member named "Cano" and introduced Cano to UC - 1 and the CSes .
Cano explained that he was a member of the FARC and had previously
worked with MELO .    Cano then told CS-1 that because MELO had
vouched for the CSes and UC-1 , the FARC would do business with
them.   Finally , Cano ended the call by saying " Let ' s do it and
you will see that we will buy a lot from you by Christmas ," and
CS-1 responded "perfect."

                  vi .    After the call with Cano , MELO told the
CSes and UC - 1 that Cano reported to someone who himself direct l y
reported to Santrich . MELO also provided the CSes and UC-1 with
the following updated list of weapons that the FARC wanted to
purchase , including 300 Galils, and explained that the FARC was
particularly interested in Galils because they were easy to use
in battle :




                             -
                        __i}cc J I-<'?
                         ~                    )




                 vii .    MELO reiterated that while the FARC
wanted firearms , the ELN remained focused on purchasing explosi v e


                                         10
         Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 11 of 12




    material and me r cury . 8 MELO told UC-1 that he was dealing with
    the leader of a n ELN front , and that the front was in charge of
    finances for the ELN . MELO also explained that the ELN had access
    to hidden plane runways in the Co l ombian jungles that they could
    use to fly the materials to Colombia .

                    viii .    Finally , MELO aga i n detailed his history
    of working with the FARC .    MELO explained to UC- 1 that he had
    "done business " with the FARC before and " never had any problem . "
    MELO further explained that he worked with the FARC for both "the
    money and the cause" and that he supplied "medicine and weapons "
    to the FARC because they had "the tools to get the power . "

                g.   On or about November 13 , 2019 , CS - 1 met with
Ivan LNU in the vicinity of Bogota , Colombia . CS - 1 audio and video
recorded the meeting .    During the course of the meeting , the
following occurred , in substance and in part :

                     i . Ivan LNU told CS-1 that Ivan LNU had
known MELO for approximately 10 years , and MELO had asked Ivan LNU
to take photographs of the U. S . Embassy and draw a map of the
s u rrounding area .

                  ii .     Ivan LNU denied that he was a member of
the FARC or ELN , but said that MELO often tells Ivan LNU that he
goes to Tumaco , Colombia , to speak wi th FARC and ELN members .

                  iii .    During the meeting , Ivan LNU placed a
call to MELO on speakerphone . MELO told Ivan LNU that MELO needed
to send "800 " to the Dominican Republic , and that MELO needed Ivan
LNU to take the photographs of the U. S . Embassy .            Ivan LNU
responded that he was concerned about security at the Embassy
seeing him , and MELO told Ivan LNU to take a l l the p i ctures in one
day to avoid detection .

          10 . Based on my training and experience , I know that
Galils and AK- 47 rifles are firearms capable of automatically
shooting more than one shot, without manual reloading , by a sing le
function of the trigger .




8  Based on my training and experience , I have learned that
individuals can use mercury-a heavy metal toxic to humans-to creat e
" dirty " bombs in t ended not only to cause harm through an explosion
but also to spread dangerous substances to further the damage
inflicted on a population .

                                     11
     Case 1:20-mj-08068-UA Document 1 Filed 07/31/20 Page 12 of 12




          WHEREFORE , deponent respectfully requests that a warrant
be issued for the arrest of CARLOS FERNANDO MELO , the defendant ,
and that he be i mprisoned or bailed , as the case may be .



                                 /s Matthew W. Rammes (By Court with Authorization)
                                 MATTHEW W. RAMMES
                                 Special Agent
                                 Drug Enforcement Administration



Sworn to me through the transmission
of this Affidavit by reliable electronic
means , pursuant to Federal Rules of
Criminal Procedure 41 (d) (3) and 4 . 1,
This 31st day of July , 2020




UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   12
